Citation Nr: 0013306	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-03 487A	)	DATE
	)
	)


THE ISSUE

Whether an August 1997 decision of the Board of 
Veterans'Appeals, which denied service connection for left 
knee and low back disorders, an increased rating for 
degenerative joint disease of the right knee, and a total 
rating based on individual unemployability due to service 
connected disabilities, should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

In a November 1998 rating action, the RO denied the veteran's 
claim for a total 
rating for compensation purposes based on individual 
unemployability. 
In a statement dated in May 1999, the veteran made references 
to unemployability
benefits.  It is unclear whether he is disagreeing with the 
November 1998 rating 
action.  It is requested that the RO contact the veteran to 
clarify this matter and, 
thereafter, take any appropriate action.


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in May 1999 seeking the Board's review of an 
August 1997 Board decision, which denied service connection 
for left knee and low back disorders, an increased rating for 
degenerative joint disease of the right knee, and a total 
rating based on individual unemployability due to service 
connected disabilities, to determine whether that decision 
involved clear and unmistakable error (CUE).

2.  The Board received notice on April 20, 2000 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of August 1997 Board decision, which denied 
service connection for left knee and low back disorders, an 
increased rating for degenerative joint disease of the right 
knee, and a total rating based on individual unemployability 
due to service connected disabilities, to determine whether 
that decision involved clear and unmistakable error should be 
dismissed.  38 C.F.R. § 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  

Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


